Citation Nr: 0412134	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  Evidence of record indicates that the veteran 
served on combat flight missions during World War II.  The 
veteran died in September 1987.  The appellant is his 
surviving spouse. 

The RO received the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in 
September 2001.  In a July 2002 rating decision, the RO 
denied the claim.  The appellant disagreed with the July 2002 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the appellant's 
substantive appeal (VA Form 9) in June 2003.  

For reasons explained immediately below, the Board believes 
that a remand is necessary.  This appeal is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required on her part.


REMAND

The appellant, who is the widow of the veteran, is claiming 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.  

The veteran's death certificate indicates that the cause of 
death was atrial flutter with circulatory embarrassment and 
collapse, due to or as a consequence of atherosclerotic heart 
disease and chronic obstructive pulmonary disease (COPD).  
End stage renal disease was identified as a significant 
condition contributing to death but not resulting in the 
underlying cause(s) of the veteran's death.  

The basis of the appellant's claim is that one of the 
conditions that caused the veteran's death, Chronic 
Obstructive Pulmonary Disease (COPD) had its onset in 
service.  Specifically, she contends that the veteran's 
exposure to extreme cold and dampness during World War II 
combat missions caused the veteran's COPD.

For reasons explained immediately below, the Board believes 
that a remand is in order.

The veteran's service medical records do not contain an 
indication that the veteran suffered from COPD or received 
treatment for it during service.  However, it is undisputed 
that the veteran served in combat during World War II.  The 
appellant has offered her own lay statement as well as 
statements from acquaintances of the veteran including J.B., 
C.W., Professor M.E.R., E.W.F., C.L.W. and V.N.S to assert 
that the veteran had no respiratory conditions upon his entry 
into service and that once the veteran returned home, he 
suffered from respiratory diseases.  Lay statements from C.W. 
and the appellant include the additional assertion that the 
veteran contracted COPD from exposure to extreme cold 
temperatures and humid conditions during combat flight 
missions.  The Board concludes that the lay statements 
presented by the appellant contain competent evidence of an 
in-service injury consistent with the circumstances, 
condition and hardships of his combat service.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).

The file further includes medical records which indicate a 
diagnosis of COPD.  November 1984 records from G.M.A.P., M.D. 
indicate that the veteran was diagnosed with long standing 
COPD and also detail the veteran's 20 to 30 pack year smoking 
history.  An August 2001 letter from W.D.B., M.D. states that 
the primary causes of the veteran's death were 
arteriosclerotic heart disease and COPD.

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
United States Court of Appeals for Veterans Claims held that 
where there is evidence of record satisfying the first two 
requirements for service connection (current disability, in 
this case death, and in-service disease or injury), but there 
was not of record competent medical evidence addressing the 
third requirement (a nexus between the disability and active 
service), VA errs in failing to obtain such a medical nexus 
opinion.

Because the record contains evidence of the veteran's death, 
evidence of the veteran's exposure to harsh conditions during 
his military service, and at least the suggestion of a 
potential relationship between the two, the Board finds that 
a definitive medical opinion is necessary to make a decision 
on the claim.  See Charles, 16 Vet. App. at 374-5.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must arrange for a medical nexus 
opinion from an appropriate medical 
specialist.  The specialist should review 
the claims file and make a specific 
determination whether the veteran's COPD 
was at least as likely as not related to 
in-service exposure to extreme cold and 
damp conditions during combat, or whether 
COPD is more likely due to non service 
related causes such as tobacco use.  The 
specialist's report should be associated 
with the veteran's VA claims folder.



2.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case, and 
the appellant and her representative 
should be allowed an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

